Exhibit 10.1

FIRST AMENDMENT TO THE AMENDED AND RESTATED

CHANGE IN CONTROL TERMINATION AGREEMENT

This First Amendment to the Amended and Restated Change in Control Termination
Agreement (this “Amendment”) is entered into on the 21st day of February, 2013,
by and between FirstMerit Corporation, an Ohio Company (the “Company”), and Paul
Greig (the “Executive”).

RECITALS

A. The Company and the Executive entered into the Amended and Restated Change in
Control Termination Agreement, dated as of January 8, 2009 (the “CIC Termination
Agreement”).

B. The Company and the Executive desire to amend the CIC Termination Agreement
to modify certain tax provisions.

AGREEMENT

In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive agree that the CIC
Termination Agreement shall be, and it hereby is, amended as follows effective
as of the date first written above:

1. The last sentence of Paragraph 4(c)(iv) of the CIC Termination Agreement is
hereby amended by deleting the phrase “paragraphs 6, 7, 8 and 11” where it
appears therein and replacing it with the phrase “paragraphs 6, 8 and 11”.

2. The second paragraph of Paragraph 6(c)(v) of the CIC Termination Agreement is
hereby amended by deleting the phrase “employment and excise taxes (including
those imposable under Code § 4999)” where it appears therein and replacing it
with the phrase “and employment taxes”.

3. Paragraph 7 of the CIC Termination Agreement is hereby amended in its
entirety to read as follows:

 

  “

7. Overall Limitation on Benefits. Notwithstanding any provision in this
Agreement to the contrary, if any compensation and benefits paid or provided to
the Employee pursuant to or under this Agreement, either alone or when combined
with other compensation and benefits received by the Employee, would be an
“excess parachute payment” within the meaning of Section 280G of the Code or the
regulations adopted thereunder, or any successor provision thereto, but for the
application of this sentence, then the compensation and benefits to be paid or
provided pursuant to or under this Agreement and any other plan, program, or
arrangement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such compensation or benefit, as so
reduced, will be subject to the excise tax imposed by Section 4999 of the Code,
or any successor provision thereto (“Excise Taxes”); provided, however, that the
foregoing reduction will be made only if and to the extent that such reduction
would result in an increase in the aggregate compensation and benefits to be
paid or provided, determined



--------------------------------------------------------------------------------

  on an after-tax basis (taking into account the Excise Taxes, any tax imposed
by any comparable provision of state law, and any applicable federal, state and
local income taxes). The determination of whether any reduction in such
compensation or benefits to be paid or provided is required pursuant to the
preceding sentence will be made at the expense of the Company or the Change
Entity, if requested by the Employee, the Company, or the Change Entity, by the
independent accountants of the Company or the Change Entity or a nationally
recognized law firm or independent accounting firm chosen by the Company or the
Change Entity with the consent of the Employee, which consent shall not be
unreasonably withheld or delayed. In the event that any compensation or benefit
intended to be paid or provided is required to be reduced pursuant to this
paragraph, then the reduction will occur in the following order: (A) the
compensation that is payable in cash will be reduced (if necessary, to zero)
with amounts that are payable last reduced first; (B) compensation and benefits
due in respect of any equity, valued at full value (rather than accelerated
value), with the highest values reduced first (as such values are determined
under Treasury Regulation § 1.280G-1, Q&A 24) will next be reduced; and (C) all
other non-cash benefits not otherwise described in clause (B) will be reduced
last. The Company or the Change Entity will engage a nationally recognized third
party valuation firm chosen by the Company or the Change Entity with the consent
of the Employee, which consent shall not be unreasonably withheld or delayed,
for purposes of valuing the Employee’s covenant not to compete for purposes of
Section 280G of the Code.”

4. Paragraph 8 of the CIC Termination Agreement is hereby amended by deleting
the second and fourth sentences thereof in their entirety.

5. Paragraph 11 of the CIC Termination Agreement is hereby amended: (i) by
deleting the parenthetical phrase “(or by the independent accounting or
compensation consulting company described in paragraph 7 with reference to
matters described in that paragraph)” where it appears in the first sentence of
the first paragraph, (ii) by deleting the second sentence of the second
paragraph in its entirety, (iii) by deleting the phrase “and gross-ups” where it
appears in the third sentence of the second paragraph, (iv) by deleting the
phrase “, subject to application of paragraph 7 to the aggregate of the amount
initially paid under paragraph 6 and the additional award,” where it appears in
the first sentence of the fourth paragraph, and (v) by deleting the second
sentence of the fourth paragraph in its entirety.

6. This Amendment shall be governed by and interpreted in accordance with the
laws of the state of Ohio, without regard to principles of conflicts of laws.

7. This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

8. Except as expressly modified or amended by this Amendment, the terms of the
CIC Termination Agreement shall remain in full force and effect.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been entered into on the day, month and
year first written above.

 

FIRSTMERIT CORPORATION

        EXECUTIVE

By:

 

/s/ Clifford J. Isroff

     

/s/ Paul Greig

        Paul Greig

Its:

 

Lead Independent Director

     